Bakclay, J.
This is the same case which was heard by the second division on a former appeal, reported, 103 Mo. 553.
It is an action to establish a charge against the estate of A. Tholozan, deceased, for unpaid state, school and city taxes, as described in the former report. It was begun, August 27, 1887. The taxes sought to be recovered are for the years 1877 to 1884 inclusive. 'During these years the estate was in charge of another administrator; but after his removal, the defendant, as public administrator, was regularly placed in possession of it, January 22, 1885.
The only defense is that of limitation.
After the decision of the first appeal, the cause was submitted to the trial court on an agreed statement of facts, upon which a judgment was pronounced, declaring the taxes, interest and statutory penalties valid' claims against the assets of said estate (affirmatively shown to be ample) in the hands of defendant as administrator, and directing that judgment to be certified to the probate court for payment in due course of administration.
The defendant appealed, after the usual preliminaries.
1. The rulings on the former appehl have not been questioned upon this; and so, without discussion, we accept the views then announced as the law for the *666case in hand.
The defendant does not rely now upon the general statute of limitations. No such point is submitted. He stands solely upon the special or short limitation, contained in the administration 'act. R. S. 1889, sec. 184.
It is a general proposition of law that statutes for the limitation of remedies do not apply to actions brought by the state, in the exercise of its sovereign authority, unless clearly so provided. That rule is of common law origin, and was frequently expressed by the maxim, no time runs against the king. Its reason for existence as part of American jurisprudence is found in the inherent injustice of permitting the public right or title to be lost by the neglect or wrong of the agents of the state.
Actions brought to collect taxes against land, under the express provisions of the revenue act, are not subject to the general limitation law (R. S. 1879, sec. 6846); but defendant insists that the administrator’s act furnishes a bar where a stale claim is sought to be established against an estate under administration.
In the present case the taxes are due upon personal property, and were duly levied and assessed against the estate after the death of the deceased.
In the absence of any statutory declaration on the subject, it would seem clear, that, on principle, the state would be no more subject to a limitation as to time, contained in the probate act, than to a general statute of limitation, so long as the estate remained open, in course of administration. This is plainly intimated in U. S. v. Hoar (1821), 2 Mason, 311, a decision by Mr. Justice Story, which has since been extensively cited as a sound precedent.
But defendant seeks to extract from the terms of sections 183 and 184, Revised Statutes, 1889, read *667together, the conclusion that the intent of our law is different from the general rule above indicated. He contends that if a demand for taxes is to be treated as a debt of the estate it must be presented seasonably according to the law governing other demands against the estate.
It must not be forgotten, that, in Missouri, by positive law, debts due the state (of which such a claim for taxes against the estate of a decedent is one, as held on the former appeal) are declared prior in right to all demands of the third and lower classes, specified in the administration act (Laws, 1881, p. 35). So that the rank or classification of such a demand, does not depend on the time of its presentment.
The same ideáis otherwise expressed in section 183, Revised Statutes, 1889, by which it is made the duty of the administrator to pay^ all taxes “without' any demand therefor being presented to the court for allowance.”
Thus, by the unmistakable language of the statutes, general taxes are payable as preferred charges of the third class, against the estate, without the necessity of any order whatsoever by the. probate court. The terms of section 184, which relate to claims required to be presented to the court for allowance, can not justly be considered as a barrier to the state’s right to insist upon payment of taxes, at any time while the administration remains open. The language of the latter section certainly is not plain enough to justify the inference that it-was intended to bar these claims for the revenue account of the commonwealth, and thereby avoid the force of the general rule of jurisprudence (as to the exception of the state from the law of limitation), which, in the absence of legislative expression to the contrary, would be applicable.
The present administrator was not in charge of the *668estate when the taxes sued for were levied and first became payable. He has evidently raised the question above considered in order to be quite sure of the propriety of paying the claims. But in our judgment the unadministered estate remains liable for the taxes until they are paid, as held by the learned circuit judge on the agreed facts. The judgment is affirmed.
Black, 0. J., Bbace and Maceablane, JJ., concur.-